DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 and has been considered by the examiner. 

Status of Claims
Applicant’s arguments and amendments filed on 8/27/2021 have been acknowledged and entered.
Claims 1-4, 8-9, and 11-12 are pending.  
Claims 8-9 have been withdrawn.
Claims 5-7 and 10 have been canceled.
New claims 11 and 12 have been added.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as unpatentable over Sawa (US2015/ 0107641 A1) in view of Sambasivan et al (US 2005/0106384 A1) further in view of Fleurial et al (US 2002/0176815 A1).
Regarding claim 1, Sawa discloses a thermoelectric conversion material with at least one of Ni, Co, and Fe, and at least one of Sn and Sb, (intermetallic compound) with an insulating coating on at least one surface of the material (composite thermoelectric material) (abstract) and [0015].  Sawa teaches the main component in 
Sawa does not teach the thermoelectric material includes an R(Fe,Co)Sb12 –based thermoelectric material or the thickness of the coating (film) is in the range of 0.7 to 2µm.  Sawa teaches the coating should preferable be 3µm thick or greater to provide adequate heat resistance.
However, Fleurial teaches a class of thermoelectric compounds based on the skutterudite structure with heavy filling atoms in the empty octants and substituting transition metals and main-group atoms. Fleurial teaches high Seebeck coefficients and low thermal conductivities are achieved in combination with large electrical conductivities in these filled skutterudites for large ZT values (abstract).  Fleurial also teaches these materials provide thermoelectric materials of high ZT values in a wide temperature range and many engineering versatilities [0024].  Fleurial further teaches Examples of such materials include LaFe4Sb12 [0029] and further indicates La may be replaced with elements such as Hf and Zr [0058].  Additionally, Sawa teaches that providing a thicker coating increases cost, and may result in excessive distortion and peeling and Sambasivan teaches an AlPO4 coating that provides for a stable and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the thermoelectric material of Sawa with the (R(Fe,Co)Sb12 –based) thermoelectric material of LaFe4Sb12 as taught by Fleurial to provide high Seebeck coefficients and low thermal conductivities in combination with large electrical conductivities for large ZT values in a wide temperature range for engineering versatility and to replace the aluminum phosphate coating of Sawa with the aluminum phosphate coating of Sambasivan in order to provide a coating that is chemically durable and thermally stable to 1400 ˚C therefore providing adequate insulation and a protective, functional, durable glassy coating that is dense, smooth, continuous, hermetic or substantially pore-free, and transparent which can be deposited on a variety of substrates with excellent adhesion and at low cost at a thickness of 1µm as in claims 1 and 10 in order to prevent cracking and peeling from the substrate. 
Regarding claim 2, Sawa in view of Sambasivan and Fleurial teaches all of the limitations of claim 1 as set forth above and although claim 2 is intended use and is 
Regarding claim 3, Sawa in view of Sambasivan and Fleurial teaches all of the limitations of claim 1 as set forth above and Sawa further teaches > 80 wt% oxide (AlPO4) in the coating [00039] and Sambasivan teaches an AlPO4 coating.  Absent any teaching of the percentage of AlPO4 in Sambasivan it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a film with at least 80% AlPO4 as taught by Sawa.
Regarding claim 4, Sawa in view of Sambasivan and Fleurial teaches all of the limitations of claim 1 as set forth above and Fleurial further teaches the thermoelectric material contains elements such as (easily oxidizable), Sb, Zr, or Hf) and (easily volatizable) Sb.
Regarding claim 11, Sawa in view of 
Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Sawa (US2015/ 0107641 A1) in view of Sambasivan et al (US 2005/0106384 A1) further in view of Yang et al (US 2005/0271916 A1).
Regarding claim 12, Sawa discloses a thermoelectric conversion material with at least one of Ni, Co, and Fe, and at least one of Sn and Sb, (intermetallic compound) with an insulating coating on at least one surface of the material (composite thermoelectric material) (abstract) and [0015].  Sawa teaches the main component in the coating is a metal oxide such as aluminum phosphate [0039].  Alternatively, although Sawa does not provide an example including an aluminum phosphate coating and teaches 5 other oxides that may be used as the coating, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use aluminum phosphate as the metal oxide coating with a reasonable expectation of success since it is one of a limited number of options expressly taught by Sawa.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Sawa does not teach the thermoelectric material comprises a Be2Te3-based thermoelectric material or the thickness of the coating (film) is in the range of 0.7 to 2µm.  Sawa teaches the coating should preferable be 3µm thick or greater to provide adequate heat resistance.
However, Yang teaches thermoelectric materials such as those containing at least one of Ni, Co, and Fe, and at least one of Sn and Sb such as CoFeSb12 and Be2Te3 may be considered functionally equivalent thermoelectric materials particularly in terms of ZTMAX.  Additionally, Sawa teaches that providing a thicker coating increases 4 coating that provides for a stable and microstructurally dense form of aluminophosphate which is chemically durable and thermally stable for use in a broad range of applications and provides a protective, functional, durable glassy coating that is dense, smooth, continuous, hermetic or substantially pore-free, and transparent which can be deposited on a variety of substrates with excellent adhesion and at low cost [0032].   Sambasivan teaches this coating is stable at temperatures of above 1400 ˚C [0046] and may be provided at thicknesses of most preferably 1µm thereby preventing any cracking and delamination which may occur with thicker coatings [0058].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the thermoelectric material of Sawa with Bi2Te3 as a functionally equivalent thermoelectric material as taught by Yang to provide equivalent ZTMAX values and to replace the aluminum phosphate coating of Sawa with the aluminum phosphate coating of Sambasivan in order to provide a coating that is chemically durable and thermally stable to 1400 ˚C therefore providing adequate insulation and a protective, functional, durable glassy coating that is dense, smooth, continuous, hermetic or substantially pore-free, and transparent which can be deposited on a variety of substrates with excellent adhesion and at low cost at a thickness of 1µm as in claims 1 and 10 in order to prevent cracking and peeling from the substrate. 


Response to Arguments
Applicant's amendments and arguments filed 8/27/2021 have been fully considered.  Applicant’s arguments regarding the rejections under 35 USC 112 are convincing in view of Applicant’s citation of paragraph [0020] of the instant specification and Applicant’s claims are interpreted to be limited to the metes and bounds of the citation.  Applicant’s arguments in view of the amendment to claim 1 are not convincing.
Regarding the combination of Sawa, Sambasivan and Fleurial, Applicant argues that Sawa and Sambasivan fail to describe or suggest the unexpected advantages achieved by coating an aluminum phosphate film onto an R(Fe,Co)Sb12 based thermoelectric material specifically at a thickness of 0.7-1.5µm.  Applicant appears to be argue that Sambasivan’s teaching of good oxidation resistance of the aluminosilicate coating on glass metal and ceramics is not applicable to an intermetallic material as taught by Sawa or Sawa and Fleurial.  This is not found convincing since an intermetallic is encompassed by this category. 
Applicant argues that since Sawa teaches other oxides as equivalent to aluminophosphate as providing degradation and oxidation resistance, and Sambasivan adds nothing to a practitioner’s knowledge regarding aluminophosphate, there is no motivation to select aluminophosphate with the claimed intermetallic.  In response to Applicant’s argument, contrary to Applicants argument, as indicated above, Sawa clearly teaches that providing a thicker coating increases cost, and may result in excessive distortion and peeling rendering obvious the benefits of a thinner oxide coating.  Additionally, Sambasivan teaches specifically an aluminophosphate coating 
  Applicant further argues that Sambasivan does not recognize the AIPO4 coating thickness at 1.5µm provides an unexpected advantage of preventing the formation of a reaction layer. In response to Applicant's arguments, as Applicant indicates in the specification on page 27 paragraph [0052], and as admitted by Applicant on page7-8 of the arguments a reaction layer is a product of the cracking of a coating with a thickness of about 2µm when heated to a particular oxidation treatment temperature.  The results of better oxidation resistance of a metal or ceramic due to the prevention of cracking and delamination through the application of Sambasivan’s aluminophosphate coating with a specifically preferable thickness of 1µm is clearly and explicitly taught by 
  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784